Fourth Court of Appeals
                                            San Antonio, Texas
                                                September 18, 2015

                                                No. 04-15-00345-CR


                                                  Enrique MATA,
                                                     Appellant

                                                        v.
                                                    The State of
                                               The STATE of Texas,
                                                     Appellee

                        From the 81st Judicial District Court, La Salle County, Texas
                                    Trial Court No. 12-05-00028-CRL
                                Honorable Donna S. Rayes, Judge Presiding

                                                        ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to October 14, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:             Marc S. Ledet                                    Justin A. Fischer
                Assistant District Attorney                      Law Office of Justin A. Fischer
                81st/218th Judicial District Of Texas            8000 IH-10W, Ste. 1500
                1327 3rd Street                                  San Antonio, TX 78230
                Floresville, TX 78026